BRANCHFIELD, J.
This is an action brought by the State of Oregon by its Highway Commission to condemn certain land required for widening, improvement and maintenance of the Wauna-Westport section of the Columbia River , Highway. This taking was in connection with the plan of improvement which included closure and relocation of a portion of Wauna Road and the construction of a new Wauna interchange, described in State Highway v. Hazapis, 3 Or App 282, 472 P2d 831, Sup Ct review denied (1970), decided this date.
The land here condemned is alongside the Columbia River Highway and across Wauna Road south*269easterly from the property taken in Hasapis, supra. Defendants owned 20.8 acres of land, of which the state has condemned 0.68 acres in this case. Prior to the highway improvement, this property abutted on Wauna Road for a distance of 90 feet. The taking reduced the frontage on Wauna Road from 90 feet to 40 feet. Wauna Road remains open for two-way traffic in a direction away from the Columbia River Highway, and is accessible from defendants’ property by way of the 40 foot frontage.
The property remaining to the defendants abuts upon two other roads for a total distance of approximately 1700 feet. One of those is the “old” Columbia River Highway, the other is Driskell Slough Road. Access is available to those roads at any point, except where prevented by the terrain. Traffic from the remaining land can go in either direction on the “old” Columbia River Highway and Driskell Slough Road. Traffic on either road can enter the “new” Columbia River Highway at the new Wauna interchange, or at the Driskell Slough Road intersection which is at grade.
This case was tried in Circuit Court two weeks after Hampis, supra. It raises the same legal questions. Those questions must be answered the same way.
Reversed and remanded for a new trial.